WIDENER, Circuit Judge
(concurring and dissenting):
I
I am in general agreement with the majority as to part II of its opinion that the “date of promotion to conductor” should not govern in the dovetailing of the seniority lists of the Barney and CT yards. But I do not believe the dovetailing should be done on the basis of the “date of hire as brakeman,” for so doing is in the face of our previous opinion quoted by the majority which directs the district court not to “. give such brakemen any higher or broader rights than those enjoyed or granted to CT Yard brakemen, who had qualified for promotion to conductors.” 473 F.2d at 1349.
I would give all the Barney yard brakemen the same opportunity to qualify as conductor as their CT yard counterparts based on the latest date of promotion to brakeman of a CT yard employee who has qualified for conductor. And then, with such qualifications accomplished, I would *346require the district court to match the two conductor lists, Barney and CT yards, one against the other, and for all of the conductors then qualified, equitably to dovetail the lists, taking care to give consideration to date of hire as brakemen, as well as date of promotion to conductor, correct any lack of opportunity to qualify as conductor, consider whether or not the employee previously aspired to conductor status, etc., and to create no “higher or broader rights than those enjoyed or granted to CT yard brakemen.” It is true that in many or even most cases the date of qualification to brakeman might govern, but it is equally true that employees who did not previously wish to be promoted for one reason or another would not now receive super seniority in a position to which they did not previously aspire. The object of dovetailing is to correct the inequality of opportunity. When that has been accomplished, the court has no further function.
II
Our previous opinion in this case, 473 F.2d 1344, was handed down February 13, 1973. Throughout the first trial of this case, filed in 1969, and throughout the second trial of the case, after remand, no claim was made by the plaintiffs under the Nickel Plate Merger Plan until January or February 1974 on final argument of the matter. Well after all the evidence had been taken in the case, the court was asked to consider this separate contract. Indeed, it is not even in the record. I think the district judge did not abuse his discretion in declining to consider a contract, not even a part of the record, which was never introduced into evidence and only alluded to after the completion of two trials and almost five years after the filing of the case. Discretion in such matters must be placed in the hands of trial judges who should be reversed only for abuse of discretion. I do not find a scintilla of evidence from which abuse may be inferred.
Ill
(A)
I had thought and still think that if there should be an award of damages it ought to be broken down in discussion between the period prior to the October 31,1968 offer to dovetail, later referred to, and the period subsequent to that time. Since the majority opinion, however, apparently is based entirely on the failure of the railroad to dovetail, my dissent will also point largely to that subject.
With reference to the majority finding that an award of back pay is justified because “it is total income, not rate of pay, by which discrimination in compensation is measured,” this is only another way of saying that since the average income of Barney yard employees was less than that at the CT yard, an award of back pay is necessarily required. As it has been pointed out to us in dozens, or even hundreds, of instances,1 Barney yard employees with no more, or even less, seniority earned more in a given period than CT yard employees. These undisputed facts alone should be sufficient to prevent the majority from painting with the broad brush of averages and if there should be an award of damages to limit it to those Barney yard employees who were in fact denied advancement prior to October 31,1968 because of lack of opportu*347nity for advancement at the Barney yard, as well as to those who suffered financial disadvantage in fact by virtue of Barney yard employment.2
(B)
I am of opinion the holding of the majority, that an across the board back pay award against the railroad is necessary and required in this case as a matter of law, is not only unsupported by the record in fact, it is contrary to recognized legal principles and is a reading of Albemarle Paper Company unsupported by that opinion.
A principal error of the majority is its refusal to apply the clearly erroneous rule of FRCP 52(a) to this case, although such is the express command of Albemarle Paper Company, 422 U.S. 405, 425, 95 S.Ct. 2362, 2375. As the court there notes, “[°]n these issues of procedural regularity and prejudice, the ‘broad aims of Title VII’ provide no ready solution.” Thus, the Supreme Court, in its very latest opinion in a Title VII case, accords no procedural preference to Title VII actions, and includes specifically “whether the District Court was ‘clearly erroneous’ in its factual findings.” 422 U.S. 405, 424, 95 S.Ct. 2362, 2375.
The finding of fact of the district court that the railroad offered, on October 31, 1968, to dovetail the Barney yard and CT yard rosters is amply supported by the record, and any suggestion by the majority that it did not is simply contrary to all the evidence. The holding by the majority that the record does not support the district court’s suggestion that the plaintiffs knew of the merger offer in 1968 is also, I submit, contrary to the record and to the clearly erroneous standard of review prescribed by Albemarle. I also find unjustified the absence of reference in the majority opinion to the unassailed finding of fact by the district court that “The [October 31, 1968 dovetailing] proposition was turned down by the Unions.”
The railroad, on October 31, 1968, wrote the following letter to M. Y. Lusk:
“Dear Mr. Lusk:
Please refer to your letter of August 30, 1967, File No. 13/16-58, and conferences October 2 and 19, 1967, January 4 and 22, and February 1 and 16, 1968, concerning Barney Yardmen, Norfolk Terminal.
We propose dovetailing of the seniority rosters of Barney Yardmen and Norfolk Terminal Yardmen and would appreciate it if you would arrange to meet with us at your earliest convenience to effect this as soon as possible.
Please advise.
Very truly yours,
(s) E. A. Manetta
Vice President-Personnel”
Lusk was the General Chairman of the union for the Norfolk and Western employees involved in this case, including all of the Barney yard employees, and it must be remembered that the focus of the entire case as we now have it is on the merger of the mostly black local No. 974 with the mostly white local No. 550.3 Lusk negotiated for the Barney yard and CT yard employees with respect to the merger of the two locals from time to time over a period of months from at least 1967 until after this case was filed. Not only did Lusk receive the letter, it was brought to the attention of F. A. Hardin, an International Vice-President of the union who had been brought into the negotiations. The district court *348found as a fact that this was a bona fide offer, and the majority opinion points to no evidence to the contrary.
Robert Rock, one of the named plaintiffs, was local chairman of Local No. 974 throughout, and attended the numerous meetings concerning the merger of the rosters which took place during 1967 and 1968. Even discarding the balance of the voluminous evidence from which the district court could draw inferences, Lusk testified, in response to a question as to whether he had told the officials of Local 974 that he had the letter: “I think the letter, while not officially presented, was known.” Among other meetings Rock attended attempting to negotiate terms of merger was one in November 1968, just following the receipt of the letter by Lusk. The record also shows various communications from one Peanort, secretary-treasurer of Local 974, during times pertinent to the question here. Peanort also attended various conferences with respect to the very question, as did one Haynes, the president of Local 974. The fact is that the question of dovetailing was never seriously considered by the unions involved because it would have necessarily resulted in displacement of seniority, although topping and bottoming, a system under which each yard’s employees would go at the bottom of the other yard’s seniority list, thus getting ahead of all new employees in both yards, while preserving seniority in their own, received much discussion and letter writing between the officers of Local 974, including Rock, and the railroad.
So the crediting by the majority of testimony of representatives of the affected class that they had neither seen nor heard of the offer and its casting aside the perfectly well supported findings of fact by the district judge is quite beyond comprehension. Especially in view of the fact that a copy of the October 31, 1968 proposal of dovetailing was filed with a motion to dismiss on July 21, 1969, and necessarily known to the plaintiffs’ attorneys in this case and also to the plaintiffs, the testimony of Rock, Peanort and Haynes that they had not seen the letter until 1971 and the testimony of Rock and Haynes that they had not heard of it seems not only suspicious but may approach the inherently incredible. The finding of the district judge that he doubted the testimony and found it “hard” “to believe” was obviously a euphemism.4
The finding of fact by the district judge that the proposition contained in the October 31st letter “was turned down by the Unions” is fully and amply supported by the testimony of at least Lusk and Hardin, which the district judge had a right to credit. And his following findings of fact and law that “[i]n 1968, they, as rank and file members, simply did not want to voluntarily chance a loss of seniority by any dovetailing of rosters, and they ought not to be allowed back pay now for something they opposed then,” is equally supported by the record and common justice.
The majority’s crediting witnesses not credited by the district judge; finding facts not found by the district judge; and discarding facts found by the district judge; especially when the district judge" saw the witnesses and heard them testify, is to me a flagrant disregard of FRCP 52(a), not to mention the recent express command of the Supreme Court in Albemarle Paper Company.5
Believing as I do that the findings of the district court are amply supported by the record makes all the more remarkable to me the holding of the majority that the railroad may not not “escape” from any *349back pay award, and that “any judgment should be against N & W and the unions jointly and severally, or against N & W solely.” This holding is pegged on two propositions. The first is that mere good faith efforts by an employer to bring about compliance are not enough to escape liability; and the second is that the judgment must be against “a financially responsible party.”
The proposition that good faith efforts of the railroad to bring about compliance are not enough is explained in footnote 1(a) in which it is stated that “[t]he employer must demonstrate a more assiduous effort” than has been presented here in order to escape liability for back pay. Referring back to the letter of October 31,1968, we see that it is unconditional and undenied, and that it was rejected by Local 974, one of the plaintiffs in this case and the representative of the individual and class plaintiffs. How an employer can make a more “assiduous effort” than to make an unconditional offer is something I find difficult to understand. And neither the majority opinion, nor briefs, nor argument have suggested anything the railroad could have done other than to make an unconditional offer.
In this connection, it is well to remember, as mentioned by Judge Field in his dissent in the allied case of Williams, et al v. Norfolk & Western Railway, 4 Cir., 530 F.2d 539, that the railroad is governed by the provisions of the Railway Labor Act, 45 U.S.C. § 152 Seventh and § 152 Tenth, which not only provide that no carrier shall change the working conditions of its employees other than in a manner prescribed by the statute, but also provides criminal penalties for any violation. So the suggestion of the majority that the railroad should have taken unilateral action, I think, cannot be supported as a matter of law. Along the same line, our opinion in Moody v. Albemarle Paper Company, 474 F.2d 134 (4th Cir. 1973), that back pay should ordinarily be awarded unless special circumstances should render such an award unjust, takes into account in note 5 cases involving employers complying with a rule of state law. Why an employer may be exempted from liability under some circumstances by complying with a state law and condemned to liability for complying with a federal law is an inconsistency I do not think acceptable, and no reason exists to fashion such a distinction.
Finally, I protest the reasoning of the majority that an award should be made against any party in any lawsuit because it is financially solvent. This is a kind of Robin Hood justice which I do not and may not subscribe to.

. Only a small example is here copied from the brief of N & W, which is fully supported by the record, but is not considered by the majority:
“In 1966 ten Barney Yardmen earned more gross pay than CT Yardmen with substantially identical dates of hire. In 1967 twenty-seven Barney Yardmen earned more gross pay than CT Yardmen with substantially identical dates of hire. In 1968 thirty-one Barney Yardmen earned more gross pay than CT Yardmen with substantially identical dates of hire. In 1969 thirty-four Barney Yardmen earned more gross
pay than CT Yardmen with substantially identical dates of hire. In 1970 forty-three Barney Yardmen earned more gross pay than CT Yardmen with substantially identical dates of hire. In 1971 twenty-eight Barney Yardmen earned more gross pay than CT Yardmen with substantially identical dates of hire. In 1972 twenty-three Barney Yardmen earned more gross pay than CT Yardmen with substantially identical dates of hire. In 1973 twenty-two Barney Yardmen earned more gross pay than CT Yardmen with substantially identical dates of hire.”


. I have not attempted to voice my disagreement with each point of the majority opinion with Which I am not satisfied, but one other should briefly be mentioned here. It seems that shifting the burden of proof to a defendant and compelling a finding by establishing a pri-ma facie case is contrary to Wright v. Rockefeller, 376 U.S. 52, 57, 84 S.Ct. 603, 11 L.Ed.2d 512 (1964).


. I express no opinion on whether or not the unions are in fact liable to the plaintiffs. But, since the railroad in fact made a bona fide offer to do, in 1968, the same thing we now command it to do in 1975, it is nothing less than injustice to mulch it for damages based on any lack of knowledge of the 1968 offer on the part of the class plaintiffs. Such lack of knowledge, if any, is bound to be based on their own international and local officials not imparting knowledge of the offer to them.


. Since I believe correct the finding of fact that the class plaintiffs had actual knowledge of the 1968 offer, I need not reach the valid legal proposition that they are nevertheless bound by the knowledge of their representatives in a contest with the railroad. In a contest with the union, of course, they would not necessarily be bound.


. Assuming the union official mentioned on p. 340 of the opinion was Hardin, I note in passing his testimony was that he did not tell the “members of 974” he “had knowledge of such a letter.” But the majority here, in all events, is not allowed to select such evidence as it believes and credit it; that is a function of the district court.